       Case 3:19-cv-06346-JSC Document 38 Filed 04/15/20 Page 1 of 3




 1   Keith A. Custis (#218818)                    Joshua S. Lipshutz (#242557)
       kcustis@custislawpc.com                      jlipshutz@gibsondunn.com
 2   CUSTIS LAW, P.C.                             GIBSON, DUNN & CRUTCHER LLP
     1875 Century Park East, Suite 700            555 Mission Street, Suite 3000
 3   Los Angeles, California 90067                San Francisco, California 94105
     (213) 863-4276                               (415) 393-8200
 4   Ashley Keller (pro hac vice)                 Theane Evangelis (#243570)
       ack@kellerlenkner.com
 5                                                  tevangelis@gibsondunn.com
     Travis Lenkner (pro hac vice)                Michael Holecek (#281034)
       tdl@kellerlenkner.com
 6                                                  mholecek@gibsondunn.com
     KELLER LENKNER LLC                           GIBSON, DUNN & CRUTCHER LLP
     150 N. Riverside Plaza, Suite 4270
 7                                                333 South Grand Avenue
     Chicago, Illinois 60606                      Los Angeles, California 90071
     (312) 741-5220
 8                                                (213) 229-7000

 9                                                Attorneys for Defendant DoorDash, Inc.
     Attorneys for Plaintiff Janet Menifee
10                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION
12                                               )
      JANET MENIFEE,                             ) Case Nos. 3:19-cv-06346-JSC
13                                               )
                           Plaintiff,            )
14                                               )
             vs.                                 ) STIPULATION OF DISMISSAL
15                                               ) WITH PREJUDICE
                                                 )
16    DOORDASH, INC.,                            )
                                                 )
17                                               )
                          Defendant.
                                                 )
18                                               )
19

20

21

22

23

24

25

26

27

28


                        STIPULATION OF DISMISSAL: CASE NO. 3:19-cv-06346-JSC
       Case 3:19-cv-06346-JSC Document 38 Filed 04/15/20 Page 2 of 3




 1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties to this

 2   action hereby stipulate to the dismissal of this action with prejudice.

 3          IT IS SO STIPULATED.

 4

 5          Dated: April 15, 2020                             Respectfully submitted,

 6          /s/ Joshua Lipshutz                               /s/ Ashley Keller
            Joshua S. Lipshutz (#242557)                      Ashley Keller (pro hac vice)
 7            jlipshutz@gibsondunn.com                          ack@kellerlenkner.com
            GIBSON, DUNN & CRUTCHER LLP                       KELLER LENKNER LLC
 8          555 Mission Street, Suite 3000                    150 N. Riverside Plaza, Suite 4270
            San Francisco, California 94105                   Chicago, Illinois 60606
 9          (415) 393-8200                                    (312) 741-5220
10          Attorney for Defendant DoorDash, Inc.             Attorney for Plaintiff Janet Menifee
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                         STIPULATION OF DISMISSAL: CASE NO. 3:19-cv-06346-JSC
       Case 3:19-cv-06346-JSC Document 38 Filed 04/15/20 Page 3 of 3




 1          DECLARATION OF FILING PURSUANT TO CIVIL LOCAL RULE 5-1(i)

 2          I attest that concurrence in the filing of this document has been obtained from each

 3   signatory.

 4          Dated April 15, 2020                            /s/ Ashley Keller

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                       STIPULATION OF DISMISSAL: CASE NO. 3:19-cv-06346-JSC
